Appeal from a judgment of the Oneida County Court (Michael L. Dwyer, J.), rendered November 16, 2010. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law § 160.15 [4]), defendant contends in his main and pro se supplemental briefs that the waiver of the right to appeal is invalid and challenges the severity of the sentence. Although we agree with defendant that the waiver of the right to appeal is invalid because the perfunctory inquiry made by County Court was “insufficient to establish that the court ‘engage[d] the defendant in an adequate colloquy to ensure that the waiver of the right to appeal was a knowing and voluntary choice’ ” (People v Brown, 296 AD2d 860, 860 [2002], lv denied 98 NY2d 767 [2002]; see People v Hamilton, 49 AD3d 1163, 1164 [2008]), we nevertheless conclude that the sentence is not unduly harsh or severe.
Present — Scudder, P.J., Smith, Carni, Lindley and Whalen, JJ.